 

 

Case 17-11495-BLS Doc 86 Filed 02/21/20 Page 1of 8

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

IN RE:
SANDRA M. KITE Case No. 17-11495-BLS
(Chapter 12)
Debtor
U.S. BANK TRUST NATIONAL Docket Ref. No. 78, 80 & @&.

ASSOCIATION, AS TRUSTEE OF THE
CHALET SERIES IV TRUST

Movant
Vv.

SANDRA M. KITE

1157 CHOPTANK ROAD

MIDDLETOWN, DE 19709
(Debtor)

MICHAEL B. JOSEPH

824 MARKET STREET

P.O.BOX 1351

WILMINGTON, DE 19899-1351
(Trustee)

 

STIPULATION REGARDING MOTION FOR RELIEF FROM THE AUTOMATIC STAY
AND REQUEST FOR ADEQUATE PROTECTION

The parties have agreed to this Stipulated Order by and
between Sandra M. Kite (the “Debtor”) and U.S. Bank Trust
National Association, as Trustee of the Chalet Series IV Trust
(“Movant” or “U.S. Bank Trust National Association”), through
their respective counsel, as follows:

BACKGROUND
1. The Debtor is the real and registered owner of certain

real estate situated at 1157 Choptank Road, Middletown, Delaware

 

 
 

 

Case 17-11495-BLS Doc 86 Filed 02/21/20 Page 2 of 8

19709 (the “Mortgaged Property”) and is currently in possession
of same.

2. Movant is a secured creditor of the Debtor as
evidenced by a certain note (the “Note”) in the principal amount
of $303,000.00, executed on November 30, 2007.

3. The Debtor executed a Mortgage dated on or about
November 30, 2007 (the “Mortgage”) securing the Note in favor of
Movant’s interest in the Mortgaged Property.

4. On or about July 7, 2018 (the “Petition Date”), the
Debtor filed a Voluntary Petition for Relief Pursuant to Chapter
13 of Title 11 of the United States Code (the “Bankruptcy
Code”). Michael B. Joseph was appointed Chapter 13 Trustee.

5. The Debtor is in default of the Note and Mortgage
obligations as he has failed to make full payments that have
come due for the months of January 2019 through November 2019.

6. The Debtor’s post-petition mortgage obligation to
Movant fell into arrears and Movant filed its Motion for Relief
from Stay and Request for Adequate Protection (the “Motion for
Relief”) on November 4, 2019. (Docket No. 78, 80).

7. The parties to this Stipulated Order recognize the
cost, inconvenience, and uncertainty associated with pursuing
and defending the Motion for Relief and instead desire to settle

their disputes on the terms and conditions set forth in this

Stipulated Order.

 

 
 

Case 17-11495-BLS Doc 86 Filed 02/21/20 Page 3 of 8

NOW THEREFORE, with the foregoing Background deemed
incorporated herein by this reference as if set forth at length,
the parties hereto, intending to be legally bound by this
Stipulated Order, and in consideration of the mutual covenant
and terms contained herein, agree as follows:

8. Determination of the Movant’s Motion for Relief is
hereby stayed until the Debtor performs, observes, and/or fully
complies with any covenant, term or condition contained in this
Stipulation, including, without limitation, the performance of
payments called for by the paragraphs 10 and 11 of this
Stipulation.

9. The arrearages and costs are calculated as follows:

$ 16, 938.35 Arrears

3 389.95 Late Fees

$ 181.00 Filing Fee

S 400.00 Attorney Fee

§ 1,411.41 Escrow Shortage

$ 19,320.71 Total to be paid by stipulation

Arrears calculated based on monthly mortgage
payments of $1,539.85 each.

10. Debtor agrees to pay the arrears of $19,320.71 by
making twelve (12) monthly payments of $1,610.06 each with the

first payment due by March 15, 2020 and each Subsequent payment

 

 
 

 

Case 17-11495-BLS Doc 86 Filed 02/21/20 Page 4 of 8

due by the 15th of the month thereafter with the final payment
due by February 15, 2021,

11. Debtor also agrees to pay to Movant their regular
monthly payment Currently in the amount of $1,539.85 as they
become due under the terms of the Note and Chapter 12 Plan with
the next payment due February 1, 2020.

12. The following shall be Events of Default under this
Stipulated Order and under the Note and Mortgage:

a. the occurrence of a default under the Note and
Mortgage including the failure to make a monthly
payment to Movant pursuant to the terms of the Note
and Mortgage; and

b. Debtor’s failure to perform, observe, or fully
comply with any covenant, term, or condition
contained in this Stipulated Order including,
without limitation, the failure to file the Modified
Chapter 13 Plan or failure to make any payment
called for by paragraphs 10 and ll, respectively, of
this Stipulated Order.

13. Upon the occurrence of an Event of Default and ten
(10) days’ notice thereof to Debtor and his counsel and Debtor’s
failure to cure said event of default within 10 days of receipt
of said Notice of Non-Compliance, the Automatic Stay will be

hereby lifted without further hearing upon the filing of a

 

 
 

Case 17-11495-BLS Doc 86 Filed 02/21/20 Page 5of8

Notice of Default, Rule 4001(a) (3) will not be applicabie and
Movant may, at is option, exercise any or all of the following
rights and remedies:

a. declare all existing liabilities, indebtedness, and
obligations of the Debtor to Movant immediately due
and payable, including, but not limited to,
interest, principal, expenses, advances to protect
Movant’s interest in the Mortgaged Property, and
reasonable counsel fees to enforce this Stipulated
Order of the Note and Mortgage, all without demand,
notice, or any further actions;

b. institute any legal proceedings available to Movant
for the purpose of recovering any damages suffered
by Movant as a result of Debtor’s breach of this
Stipulated Order;

Cc. take any and all actions necessary to foreclose upon
the Mortgaged Property; and/or

d. exercise any other right or remedy available to
Movant under applicable law.

e. All of the above items “a” through “d” shall be in
rem actions only against the Mortgaged Property.

14. All notices required or desired to be given to the
Debtor hereunder shall be in writing and shall be deemed to have

been given when the notice is (i) personally delivered to Debtor

 

 
 

 

Case 17-11495-BLS Doc 86 Filed 02/21/20 Page 6 of 8

and his counsel or (ii) sent by United States First Class Mail,
postage prepaid to Debtor at the address set forth below and
sent by United States First Class Mail, postage prepaid to
Debtor’s counsel at the address and number set forth below:
Debtor

Sandra M. Kite

1157 Choptank Road
Middletown, DE 19709

With a Copy to:

Debtor’s Counsel Chapter 13 Trustee
ate Ss bounsel

Doreen H. Becker Michael B. Joseph
Holfeld & Becker Chapter 13 Trustee
1217 King Street 824 Market Street
Wilmington, DE 19801 P.O. Box 1351

Wilmington, DE 19899

Any notice of a change in the foregoing addresses shall be
sent to counsel for Movant.

15. This Stipulated order shall be binding upon the
parties hereto, their respective heirs, Successors, assigns,
executors, administrators, and legal and personal
representatives, regardless of whether the Debtor’s bankruptcy
case is converted or dismissed and shall be binding upon any
trustee appointed in the case. Confirmation of or modification
of any plan or reorganization filed in Debtor’s bankruptcy case
Shall not alter, amend, modify, or otherwise affect any term,
covenant, or condition of this Stipulated Order without the

prior written consent of Movant.

 

 
 

Case 17-11495-BLS Doc 86 Filed 02/21/20 Page 7 of 8

16. Nothing herein nor any delay on the part of Movant in
the exercise of any right or remedy hereunder shall operate or
be construed as a waiver of any of Movant's rights hereunder.

17. This Stipulated order may be executed in any number of
counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument.

18. It is expressly understood and agreed that the
execution and entry of this Stipulated Order shall in now way
constitute a waiver of Debtor’s right to propose a plan of
reorganization which seeks to impair Movant’s claim or right to
object to any plan of reorganization proposed or filed by the
Debtors.

13. As long as no uncured Event of Default exists, the
terms of Stipulated Order shall remain in effect until all of
the payments due under the plan have been made.

20. Attorney fees and costs for issuing Notice to Cure,
Notice/Certificate/Affidavit of Default, and order for relief

are recoverable and may be added to the arrearage.

INTENTIONALLY LEFT BLANK

 

 
 

 

Case 17-11495-BLS Doc 86 Filed 02/21/20 Page 8 of 8

IN WITNESS WHEREOF, the parties hereto have authorized
their counsel to execute this Stipulated Order on their behalf
and have caused this Stipulated Order to be executed.

Dated: February 9, 2020 MARINOSCI LAW GROUP, P.C.

/s/ Gaston P. Loomis
Gaston P. Loomis, Esq.
624 N. Market Street
Suite 901
Wilmington, Delaware 19801
Tel: (302) 633-0700
Counsel for Movant

Dated: February 17, 2020 HOLFELD & BECKER

/s/ Doreen H. Becker
Doreen H. Becker, Esq.
1217 King Street
Wilmington, DE 19801
Tel: 302-654-3535
Counsel for Debtor

The Trustee has read this Stipulated Order and consents to

the terms thereof.

/
Dated: 2-14 , 2020 (1 foe.

Mighael B. JoSeph

oo
APPROVED AND SO ORDERED this Jj] day of aoa 2020

BY THE COURT:

United Staes Bankruptcy Judge

 

 
